Opinion
Per Curiam,
The court below dismissed a complaint against the Urban Redevelopment Authority of Pittsburgh because the court believed that the Redevelopment Authority was entitled to the protection of sovereign immunity under Brown v. Commonwealth, 453 Pa. 566, 305 A.2d 868 (1973). In a companion case filed today involving the Redevelopment Authority of Philadelphia, Greer v. Metropolitan Hospital, 235 Pa. Superior Ct. 266, 341 A.2d 520 (1975) we have held to the contrary.
Accordingly, the order below is reversed, and the complaint reinstated.